DETAILED ACTION
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on August 17, 2021.  The Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (i.e. the “control means” in claims 1, 4 and 9) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Also, this application includes one or more claim limitations that do not use the word 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure (i.e. a programmed processor) described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0271792 to Yui et al. (“Yui”), over U.S. Patent Application Publication No. 2009/0292390 to Friedrich (“Friedrich”), and also over U.S. Patent Application Publication No. 2007/0291014 to Layton et al (“Layton”).
Regarding claim 1, Regarding claim 1, Yui describes a robot operation apparatus realizing a drag operation input to a touch panel for manual operation of a robot (see e.g. paragraphs 0007-0008).  Like claimed, Yui particularly describes a processing apparatus comprising:
a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an 
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selection areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “control means” is a suitably programmed processor – see e.g. paragraph 0040 of the specification as published via U.S. Patent Application Publication No. 2018/0292985.  Along these lines, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the 
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “finger movement recognizing section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector determines a and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is considered an “axis movement speed deciding section” like claimed, which decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section.),
wherein the movement direction of the movement axis remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0086-0088: Yui teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in a positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in a positive or negative direction but increases or decreases the speed of that movement, the movement direction of the movement axis remains constant until the finger is separated from the screen and the axis movement speed changes in association with the movement speed of the finger, as is claimed.), and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).

	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. paragraphs 0007, 0014, and 0029-0036, and FIG. 2).  Further, regarding the claimed invention, Friedrich discloses that the touch-sensitive contact area can correspond to a given axis such that the touch-sensitive contact area is associated with movement only in the one direction of the movement axis (see e.g. paragraphs 0012, 0039 and 0045: Friedrich discloses that a plurality of touch-sensitive contact areas can be displayed, each associated with a particular movement axis, such that user inputs applied to a given touch-sensitive contact area result in movement of the unit along the corresponding axis associated with the contact area.).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of the corresponding movement axis (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in 
	Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided regardless of any predefined point (e.g. a center point) of the selection area with respect to the movement direction.
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui, Friedrich and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 1.

a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction and which is ring-shaped and defines a center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generate is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is 
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 4, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, or that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 4.  Moreover, Yui does not disclose that the ring-shaped movement button is associated with movement only in the one direction of the movement axis, as is further required by claim 4.
	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. paragraphs 0007, 0014, and 0029-0036, and FIG. 2).  Further, regarding the claimed invention, Friedrich discloses that the touch-sensitive contact area can correspond to a given axis such 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of the corresponding movement axis (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that the movement of the finger is not made around any predefined point of the selection area (see e.g. paragraphs 0053-0055 and 0072-0074, and FIGS. 2, 14 and 15.), and so it is apparent that the movement direction is decided 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui, Friedrich and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 4.
	Regarding claim 7, it would have been obvious, as is described above, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement) resulting from pressing the button does not terminate regardless of where the finger moves on the screen, as is taught by Layton.  Layton suggests that when the button is pressed, input to another button is disabled until the finger is separated from the screen (see e.g. paragraphs 0073-0074 and FIG. 14: Layton discloses that input in the circular motion can be applied to one of a plurality of displayed buttons.  Layton further teaches that the finger can then move anywhere on the touchscreen to perform the circular motion – see e.g. paragraphs 0054-0055.  Accordingly, it is apparent that once the button is pressed, input to the other buttons is necessarily disabled so that the finger can move anywhere on the touchscreen to perform the circular motion.).  The above-described combination of Yui, Friedrich and Layton thus further teaches a processing apparatus like that of claim 7.

a unit that is movable along one direction (see e.g. paragraphs 0045-0047 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including arms that are each moveable about an axis and a shaft that can be vertically and rotatably moved.  The arms and shaft can each be considered a “unit” like in claim 1 and is moveable in one direction, e.g. vertically or rotationally.);
a touch panel that displays an operation screen of the unit, a movement button that accepts a movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0052, 0054 and 0056: Yui discloses that the apparatus comprises a “teaching pendant” that includes a touch panel that can display various operation screens.  Yui discloses that the touch panel can particularly display an operation graphic having selections areas that can be selected by the user to input a movement instruction with respect to the moveable units of the robot – see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a movement instruction, and which is ring-shaped and defines center point therein.); 
control means for controlling movement of the unit according to operation of the touch panel (the claimed “control means” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described and
a movement axis that moves the unit forward and reversely along the one direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, the axis over which the shaft or other moveable component of the robot moves and the motor that provides the movement can be considered a “movement axis” like claimed.),
wherein the control means includes:
a movement direction deciding section that decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generate is considered a “movement direction deciding section” like claimed, which decides a movement direction of the movement axis based on a movement direction in which a finger that has pressed the movement button moves on a screen.),
a finger movement recognizing section that recognizes movement speed of the finger that moves on the screen (the claimed “finger movement recognizing section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant and
an axis movement speed deciding section that decides axis movement speed from the movement speed of the finger recognized by the finger movement speed recognizing section (the claimed “axis movement speed deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “axis movement speed deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including a behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly teaches that the behavior command generator determines a speed about which a component of the robot is to move about a corresponding axis based on the movement speed of the finger drag determined by the operation detector – see e.g. paragraphs 0061 and 0080-0084.  Accordingly, the processor executing the behavior command generator is 
wherein the movement direction is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button, the movement direction remains constant until the finger is separated from the screen, and the axis movement speed changes in association with the movement speed of the finger recognized by the finger movement speed recognizing section (see e.g. paragraphs 0072 and 0077-0078: Yui teaches that the component of the robot moves about a corresponding axis in a movement direction that is decided based on whether the finger moves in a clockwise – “positive” – direction or an anti-clockwise – “negative” – direction with respect to a starting point where the finger has pressed the movement button.  Yui further teaches that the operation is ended when the user’s finger is separated from the touchscreen; the above-described steps of detecting a drag direction and speed and moving a robot component about a corresponding axis based on the detected drag direction and speed is repeated until the finger separates from the touchscreen – e.g. paragraphs 0086-0088.  Yui notes that, as a result, the user is able to continue motion of the robot component by continuing his or her drag operation in the positive or negative direction – see e.g. paragraph 0088.  It is apparent that, while continuing the drag operation in the positive or negative direction, the user can increase or decrease his or her drag speed to increase or decrease the speed of the robot component about its corresponding axis like taught by Yui – see e.g. paragraphs 0080-0083 and 0094.  That is, if the user continues to drag his or her finger in the positive or negative direction but and
wherein the movement direction of the movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Accordingly, Yui teaches a processing apparatus similar to that of claim 9, but does not explicitly disclose that the movement does not terminate regardless of where the finger moves on the screen, and that when the movement button is pressed, input to another button is disabled until the finger is separated from the screen, as is claimed.  Moreover, Yui does not explicitly disclose that the movement direction of the movement axis is decided regardless of the relative location of the center point of the ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 9.  Yui also does not disclose that the ring-shaped movement button is associated with movement only in the one direction of the movement axis, as is additionally required by claim 9.
	Friedrich generally describes an operating device for operating a machine tool, wherein the operating device can comprise a circular touch-sensitive contact area, which similar to the ring-shaped movement button taught by Yui, receives a movement direction of an operator’s finger and enables the movement of a unit (i.e. a machine element) along the direction of an axis in a direction determined based on the movement direction of the operator’s finger (see e.g. 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui such that, like the touch-sensitive contact area taught by Friedrich, the ring-shaped movement button is associated with movement only in the one direction of the corresponding movement axis (e.g. it would have been obvious to analogously display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button).  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.
Similar to Yui, Layton teaches detecting a movement direction – clockwise or counter-clockwise – in which a finger that has touched a selection area or button of a touchscreen or touchpad moves, and changing a parameter (or scrolling through a list) in accordance with the direction of movement (see e.g. paragraphs 0032, 0053, 0056-0057 and 0073).  Regarding the claimed invention, Layton further teaches that the input (i.e. the parameter changing or scrolling) does not terminate regardless of where the finger moves on the touchscreen/touchpad (see e.g. paragraphs 0054-0055).  Layton also suggests that when the button is pressed, input to another button is disabled until the finger is separated from the screen (see e.g. paragraphs 0073-0074 
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the input (i.e. the movement, in this case) does not terminate regardless of where the finger moves on the screen, and that when the button (i.e. movement button) is pressed, input to another button is disabled until the finger is separated from the screen, and whereby the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the input, as is evident from Layton.  Accordingly, Yui, Friedrich and Layton are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 9.
Regarding claim 12, Yui further teaches:
the unit is also movable along a second direction that is different from the one direction (see e.g. paragraphs 0046 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including a shaft 
the touch panel displays a movement button that accepts a second movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7: Yui discloses that the touch panel can display an operation graphic having different selection areas that can be selected by the user to input a movement instruction with respect to the moveable components of the robot.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a second movement instruction, e.g. within a second selection area corresponding to the second direction of the shaft, and which is ring-shaped and defines center point therein.);
a second movement axis that moves the unit forward and reversely along the second direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a 
the movement direction deciding section also decides a movement direction of the second movement axis based on a movement direction in which a finger that has pressed the movement button moves on the screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates a command to move a corresponding component of the robot in a direction about a corresponding axis based on the drag direction of the finger – see e.g. paragraphs 0061, 0079 and 0084.  Accordingly, the processor executing the operation detector and behavior command generate is considered a “movement direction deciding section” like claimed, which decides a movement direction of a second movement axis, e.g. in response to interaction within the second 
the movement direction of the second movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Yui does not explicitly disclose that a second ring-shaped movement button accepts the second movement instruction, or that the second ring-shaped movement button is associated with movement only in the second direction of the second movement axis, as in claim 12.  Yui also does not explicitly disclose that the movement direction of the second movement axis is decided regardless of the relative location of the center point of the second ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 12.  Nevertheless, as described above (see e.g. the rejection for claim 1), it would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so as to display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button, like done with the touch-sensitive contact areas taught by Friedrich.  A second ring-shaped movement button would thus be associated with movement only in the second direction corresponding to the second movement axis.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a 
Regarding claim 13, Yui further teaches:
the unit is also movable along a second direction that is different from the one direction (see e.g. paragraphs 0046 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including a shaft that can be vertically moved in a first direction about a first axis and rotatably moved in a second direction about a second axis.  The shaft is considered a “unit” like claimed and is thus movable along a second direction, i.e. along a second axis, that is different from the one direction about the first axis);
the touch panel displays a movement button that accepts a second movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7: Yui discloses that the touch panel can display an operation graphic having different selection areas that can be selected by the user to input a movement instruction with respect to the moveable components of the robot.  Further, Yui 
a second movement axis that moves the unit forward and reversely along the second direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement axis” can be a motor-driven mechanism that moves the unit with respect to an axis – see e.g. paragraphs 0028 and 0062 of the published specification.  Along these lines, Yui discloses that each of the moveable components of the robot, including the shaft, is moveable in a positive and negative direction with respect to a particular axis via a motor – see e.g. 0046-0047 and FIG. 1.  Consequently, each axis over which the shaft or other moveable component of the robot moves combined with the motor that provides the movement can be considered a separate “movement axis” like claimed.);
the movement direction deciding section also decides a movement direction of the second movement axis based on a movement direction in which a finger that has pressed the movement button moves on the screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction 
the movement direction of the second movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
second ring-shaped movement button accepts the second movement instruction, or that the second ring-shaped movement button is associated with movement only in the second direction of the second movement axis, as in claim 13.  Yui also does not explicitly disclose that the movement direction of the second movement axis is decided regardless of the relative location of the center point of the second ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 13.  Nevertheless, as described above (see e.g. the rejection for claim 7), it would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so as to display a plurality of ring-shaped movement buttons, each associated with a particular movement axis, such that user inputs applied to a given ring-shaped movement button result in movement of the unit along the corresponding axis associated with the movement button, like done with the touch-sensitive contact areas taught by Friedrich.  A second ring-shaped movement button would thus be associated with movement only in the second direction corresponding to the second movement axis.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would provide a greater area in which the user can apply inputs to move the unit along a given axis, as is evident from Friedrich.  Moreover, as further described above (see e.g. the rejection for claim 7), It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich and Layton before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui and Friedrich so that the movement direction is decided regardless of the relative location of any predefined point (including the center point) of the selection area (i.e. the ring-shaped button) with respect to the movement direction of the finger on the screen, as is taught by Layton.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently perform the 
Regarding claim 14, Yui further teaches:
the unit is also movable along a second direction that is different from the one direction (see e.g. paragraphs 0046 and FIG. 1: Yui describes an apparatus comprising a robot that includes various moveable components, including a shaft that can be vertically moved in a first direction about a first axis and rotatably moved in a second direction about a second axis.  The shaft is considered a “unit” like claimed and is thus movable along a second direction, i.e. along a second axis, that is different from the one direction about the first axis);
the touch panel displays a movement button that accepts a second movement instruction to the unit being displayed on the touch panel, wherein the movement button is generally ring-shaped and defines a center point therein (see e.g. paragraphs 0063-0067, 0075-0080 and 0084, and FIGS. 6 and 7: Yui discloses that the touch panel can display an operation graphic having different selection areas that can be selected by the user to input a movement instruction with respect to the moveable components of the robot.  Further, Yui demonstrates that the operation graphic is generally ring shaped and comprises a center point therein – see e.g. paragraph 0072 and FIGS. 6 and 7.  The operation graphic can be considered a “button” like claimed, which accepts a second movement instruction, e.g. within a second selection area corresponding to the second direction of the shaft, and which is ring-shaped and defines center point therein.);
a second movement axis moves the unit forward and reversely along the second direction (the claimed “movement axis” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described 
the movement direction deciding section also decides a movement direction of the second movement axis based on a movement direction in which a finger that has pressed the movement button moves on the screen (the claimed “movement direction deciding section” is interpreted under 35 U.S.C. 112(f) and is thereby interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification of the instant application suggests that the “movement direction deciding section” can be a suitably programmed processor – see e.g. paragraph 0040 of the published specification.  Along these lines, as noted above, Yui discloses that the above-described apparatus comprises a processor that is programmed to implement robot operation programs including an operation detector and behavior command generator – see e.g. paragraphs 0058-0059.  Yui particularly discloses that the operation detector detects a movement direction in which a finger that has pressed the movement button, e.g. a selection area of the operation graphic, drags on the touch screen – see e.g. paragraphs 0060, 0077-0079.  Yui teaches that the behavior command generator generates 
the movement direction of the second movement axis is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button (see e.g. paragraphs 0072 and 0077-0078: Yui further teaches that the movement direction of the movement axis of a component of the robot is decided depending on whether the finger moves in a clockwise direction or an anti-clockwise direction with respect to a starting point where the finger has pressed the movement button.).
Yui does not explicitly disclose that a second ring-shaped movement button accepts the second movement instruction, or that the second ring-shaped movement button is associated with movement only in the second direction of the second movement axis, as in claim 14.  Yui also does not explicitly disclose that the movement direction of the second movement axis is decided regardless of the relative location of the center point of the second ring-shaped movement button with respect to the movement direction of the finger on the screen, as is further required by claim 14.  Nevertheless, as described above (see e.g. the rejection for claim 9), it would have been obvious to one of ordinary skill in the art, having the teachings of Yui and Friedrich before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui so as to display a plurality of ring-shaped movement buttons, each associated .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich and Layton, which is cited above, and also over U.S. Patent No. 4,364,110 to Hyatt (“Hyatt”).
As described above, Yui, Friedrich and Layton teach a processing apparatus like that of claim 1, which comprises a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction in which a finger that has pressed a button moves on a screen.  Yui, Friedrich and Layton, however, do not explicitly disclose that the control means further includes an indexing feed section that 
Hyatt nevertheless describes an operating panel for a machine that enables a user to drive the machine continuously in a selected direction in response to a user input, but that also comprises buttons that are selectable by the user to instead drive the machine in the direction by a predetermined feed amount (e.g. a selected step distance) (see e.g. column 19, line 49 – column 20, line 40; and FIG. 2A).
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton and Hyatt before him prior to the effective filing date of the claimed invention, to modify the control means taught by Yui, Friedrich and Layton so as to also provide for executing indexing feed of the machine (i.e. unit) in a selected direction (i.e. by the movement axis) through pressing of a button, wherein the movement axis is moved along one direction by a predetermined feed amount, as is taught by Hyatt.  The programed processor taught by Yui that provides the control means, modified so as to implement such functionality, is considered an “indexing feed section” like claimed.  It would have been advantageous to one of ordinary skill to provide such functionality, because it would enable precise movement of the unit, as is suggested by Hyatt.  Accordingly, Yui, Friedrich, Layton and Hyatt are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 3.

Claims 5, 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich and Layton, which is cited above, and also over U.S. Patent Application Publication No. 2015/0097809 to Heim (“Heim”).
As described above, Yui, Friedrich and Layton teach processing apparatus like that of claims 4 and 9, which comprise a control means that includes a movement direction deciding section that decides a movement direction of a movement axis based on a movement direction 
Heim nevertheless describes a method for detecting a continuous circle gesture and particularly determining a rotation direction thereof (see e.g. paragraph 0008).  Such a method entails determining at least two coordinates through which a user’s finger has moved (see e.g. paragraphs 0023-0025 and Figure 1: Heim teaches determining a rotation direction of a circle gesture by determining an angle between two “velocity vectors” of the gesture, which entails determining two coordinates for the first velocity vector, and an additional coordinate for the second velocity vector).  Heim teaches that the two coordinates comprise a first point and a second point, wherein the method comprises determining a polar angle ϕ measured between a 


    PNG
    media_image1.png
    317
    294
    media_image1.png
    Greyscale
 
Heim discloses that if ϕ is greater than 0 (i.e. Ø is less than 180), the direction of movement is clockwise; if ϕ is less than 0 (i.e. Ø is greater than 180), the direction of movement of the gesture is counter clockwise (see e.g. paragraph 0025).  It would have been apparent to one of ordinary skill in the art that if ϕ is 0 (i.e. Ø is 180), the movement of the finger is in a straight line and not in a circular movement.
It would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton and Heim before him prior to the effective filing date of the claimed invention, to modify the movement direction deciding section taught by Yui, Friedrich and Layton so as to determine whether the finger moves in the clockwise direction or the anti-clockwise direction via a technique like taught by Heim.  That is, it would have been obvious to modify the movement .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yui, Friedrich, Layton and Hyatt, which is described above, and also over U.S. Patent Application Publication No. 2006/0161870 to Hotelling et al. (“Hotelling”).
As described above, Yui, Friedrich, Layton and Hyatt teach a processing apparatus like that of claim 3, which comprises a touch panel in which a movement button is displayed, and an indexing feed section that executes indexing feed of a unit through pressing of an indexing feed button.  Yui, Friedrich, Layton and Hyatt, however, do not explicitly disclose that the indexing feed button on the screen is surrounded by the movement button, as is required by claim 8.
Nevertheless, the claimed positioning of the indexing feed button with respect to the movement button is “useful and intelligible only to the human mind” and is not functionally See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)) (distinguishing such claim limitations from claim limitations defining functional characteristics).  Accordingly, that the indexing feed button is surrounded by the movement button should not be given any patentable weight as this is merely printed matter (non-functional descriptive material).  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”; finding no functional relationship where the printed matter in no way depends on the substrate and the substrate in no way depends on the printed matter; and holding claimed subject matter anticipated where such printed matter was the only difference between the claimed subject matter and the prior art).
Regardless, presenting a first button surrounded by a second button is well-known in the art.  Hotelling, for example, demonstrates a virtual scroll wheel in which a first button is surrounded by a second button (i.e. a scroll wheel) on which the user performs a circular input (see e.g. paragraphs 0121-0123 and 0125 and FIGS.13D and 13F).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yui, Friedrich, Layton, Hyatt and Hotelling before him prior to the effective filing date of the claimed invention, to modify the processing apparatus taught by Yui, Friedrich, Layton and Hyatt so that the first button (i.e. the indexing feed button) is surrounded by the second button upon which the user applies the circular motion (i.e. the movement button) like taught by Hotelling.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would require less display space to display both the first and second buttons, as is evident from Hotelling.  Accordingly, Yui, Friedrich, Layton, Hyatt and Hotelling are considered to teach, to one of ordinary skill in the art, a processing apparatus like that of claim 8.


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 4 and 9, and addition of new claims 12-14.  In response to these amendments, the 35 U.S.C. § 112 rejections presented in the previous Office Action to claims 1 and 3-11 are respectfully withdrawn.
The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BTB/
9/29/2021

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173